Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 21-24 in the reply filed on 19 January 2022 is acknowledged.
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach etching through a first portion of the resistive element to form a first trench that exposes both the second top surface of the first punch stop layer and a first sidewall of the resistive element and forming a first conductive via within the first trench, wherein the first conductive via contacts the first sidewall surface of the resistive element.
Regarding claim 10, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a first trench that exposes the first punch stop layer and a second trench that exposes the second punch stop layer and forming a first conductive via within the first trench and a second conducive via within the second trench, wherein the first conductive via contacts the first region of the resistive layer and wherein the second conductive via contacts a second region of the resistive layer.
Regarding claim 21, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach etching a first via trench through a resistive element over the punch stop layer and first line trench over the first via trench, the first via trench and the first line trench exposing the first top surface of the punch stop layer and etching a second via trench over the conductive feature and a second line trench over the second via trench, the second via trench and the second line trench exposing a second top surface of the conductive feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        



/JAEHWAN OH/Primary Examiner, Art Unit 2816